      Case 4:19-cv-03747 Document 1-1 Filed on 09/30/19 in TXSD Page 1 of 16



                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

PHUONG PHAM,                                 §
Plaintiff                                    §
                                             §
V.                                           §       Civil Action No. 4:19-cv-3747
                                             §       JURY
UNITED STATES LIABILITY                      §
INSURANCE COMPANY,                           §
Defendant.                                   §


                                  INDEX OF DOCUMENTS



     1. Plaintiff’s Original Petition (filed 08/26/2019)

     2. Defendant’s Original Answer (filed 09/30/2019)

     3. Defendant’s Notice of Removal (filed 09/30/2019)




                                      EXHIBIT “A”




                                                 1
Case 4:19-cv-03747 Document 1-1 Filed on 09/30/19 in TXSD Page 2 of 16
Case 4:19-cv-03747 Document 1-1 Filed on 09/30/19 in TXSD Page 3 of 16
Case 4:19-cv-03747 Document 1-1 Filed on 09/30/19 in TXSD Page 4 of 16
Case 4:19-cv-03747 Document 1-1 Filed on 09/30/19 in TXSD Page 5 of 16
Case 4:19-cv-03747 Document 1-1 Filed on 09/30/19 in TXSD Page 6 of 16
Case 4:19-cv-03747 Document 1-1 Filed on 09/30/19 in TXSD Page 7 of 16
Case 4:19-cv-03747 Document 1-1 Filed on 09/30/19 in TXSD Page 8 of 16
Case 4:19-cv-03747 Document 1-1 Filed on 09/30/19 in TXSD Page 9 of 16
     Case 4:19-cv-03747 Document 1-1 Filed on 09/30/19 in TXSD Page 10 of 16



                                      Cause No.: 2019-59680

PHUONG PHAM                                       §           IN THE DISTRICT COURT
                                                  §
                                                  §
v.                                                §           HARRIS COUNTY, TEXAS
                                                  §
UNITED STATES LIABILITY                           §
INSURANCE COMPANY                                 §           164TH JUDICIAL DISTRICT

                            DEFENDANT'S ORIGINAL ANSWER

TO THE HONORABLE WDGE OF SAID COURT:

       COMES NOW, UNITED STATES LIABILITY INSURANCE COMPANY,

Defendant in the above-styled and numbered cause, and files this its Original Answer and in

support of the same would respectfully show unto the Court as follows:

                                            I.
                                      GENERAL DENIAL

       Subject to all written stipulations, admissions or pleadings which Defendant may

hereinafter make and file in this cause, Defendant generally denies the allegations contained in

Plaintiff's Petition, pursuant to Rule 92, T.R.C.P. and demands strict proof thereof, to which

Defendant is entitled under the laws of this State and its Constitution.

                                II.
     FRIVOLOUS ACTION PURSUANT TO TEXAS INSURANCE CODE § 541.153

       Defendant further pleads that Plaintiffs causes of action under Chapter 541 of the Texas

Insurance Code are groundless and brought in bad faith or brought for the purpose of harassment.

Specifically, Plaintiff's Petition claims that the property at issue is a residence and that the

various alleged damages are to a building structure. Contrary to Plaintiff's pleading, the subject

policy covers business personal property only. Defendant requests that upon the Court's finding

of the same that Defendant be awarded court costs and reasonable and necessary attorney's fees.
    Case 4:19-cv-03747 Document 1-1 Filed on 09/30/19 in TXSD Page 11 of 16



                                               Ill.

        Defendant hereby demands a jury.

        WHEREFORE,           PREMISES     CONSIDERED,        Defendant,     UNITED       STATES

LIABILITY INSURANCE COMPANY, prays that Plaintiff take nothing by this suit, but that

this Defendant have judgment, plus costs of court, and such other and further relief to which it is

entitled, either at law or in equity.

                                             Respectfully submitted,

                                             GONZALEZ, CHISCANO, ANGULO & KASSON, PC
                                             9601 McAllister Fwy., Suite 401
                                             San Antonio, Texas 78216
                                             Tel:  (210) 569-8500
                                             Fax: (210) 569-8490

                                             By:      Isl Richard J Kasson
                                                      RICHARD J. KASSON
                                                      State Bar No. 24002392
                                                      rkasson@gcaklaw.com
                                                      REBECCA ADUDDELL
                                                      State Bar No. 24097280
                                                      raduddell@ gcaklaw.com

                                             ATTORNEYS FOR DEFENDANT, UNITED
                                             STATESLIABILITYNSURANCE COMPANY




                                                2
    Case 4:19-cv-03747 Document 1-1 Filed on 09/30/19 in TXSD Page 12 of 16



                               CERTIFICATE OF SERVICE

        I hereby ce1iify that on this the 30th day of September, 2019, a true and correct copy of
the foregoing instrument was duly served upon all counsel of record via the Cami's electronic
filing system, facsimile and/or regular mail:

Anthony G. Buzbee
Email: tbuzbee@txattorneys.com
Christopher J. Leavitt
Email: cleavitt@txattorneys.com
THE BUZBEE LAW FIRM
JP Morgan Chase Tower
600 Travis, Suite 6850
Houston, Texas 77002

Stephen R. Walker
Email: swalker@manuelsolis.com
Gregory J. Finney
Email: gfinney@manuelsolis.com
Juan A. Solis
Email: jusolis@manuelsolis.com
LAW OFFICES OF MANUEL SOLIS, PC
6657 Navigation Blvd.
Houston, Texas 77011

                                            Isl Richard J Kasson
                                            RICHARD J. KASSON




                                               3
     Case 4:19-cv-03747 Document 1-1 Filed on 09/30/19 in TXSD Page 13 of 16



                                     Cause No.: 2019-59680

PHUONG PHAM                                       §           IN THE DISTRICT COURT
                                                  §
                                                  §
V.                                                §           HARRIS COUNTY, TEXAS
                                                  §
UNITED STATES LIABILITY                           §
INSURANCE COMPANY                                 §           164TH JUDICIAL DISTRICT



                              DEFENDANT’S NOTICE OF REMOVAL



TO THE HONORABLE JUDGE OF SAID COURT:

       PLEASE TAKE NOTICE that on September 30, 2019, Defendant, United States Liability

Insurance Company (“USLI”) filed a Notice of Removal in the United States District Court for the

Southern District of Texas, removing this case from the District Courts of Harris County, Texas to

the United States District Court for the Southern District of Texas, Houston Division. A copy of

the Notice of Removal that was filed in federal court is attached as Exhibit 1. A copy of this Notice

has been sent to Plaintiff.

       PLEASE TAKE FURTHER NOTICE that the Notice of Removal has been filed in

accordance with the provisions of 28 U.S.C. §§ 1441, 1446 and 1446(d), and pursuant to 28 U.S.C.

§ 1446(d), the District Courts of Harris County, Texas shall proceed no further with the above-

captioned case unless and until the case is remanded.




                                                 1
    Case 4:19-cv-03747 Document 1-1 Filed on 09/30/19 in TXSD Page 14 of 16



                                            Respectfully submitted,

                                            GONZALEZ, CHISCANO, ANGULO & KASSON, PC
                                            9601 McAllister Fwy., Suite 401
                                            San Antonio, Texas 78216
                                            Tel: (210) 569-8500
                                            Fax: (210) 569-8490

                                            By:     /s/ Richard J. Kasson
                                                    RICHARD J. KASSON
                                                    State Bar No. 24002392
                                                    rkasson@gcaklaw.com
                                                    REBECCA ADUDDELL
                                                    State Bar No. 24097280
                                                    raduddell@gcaklaw.com

                                            ATTORNEYS FOR DEFENDANT,
                                            UNITED STATES LIABILITY INSURANCE
                                            COMPANY


                               CERTIFICATE OF SERVICE

        I hereby certify that on this the 30th day of September, 2019, a true and correct copy of
the foregoing instrument was duly served upon all counsel of record via the Court’s electronic
filing system, facsimile and/or regular mail:

Anthony G. Buzbee
Email: tbuzbee@txattorneys.com
Christopher J. Leavitt
Email: cleavitt@txattorneys.com
THE BUZBEE LAW FIRM
JP Morgan Chase Tower
600 Travis, Suite 6850
Houston, Texas 77002
Tel: (713) 223-5393
Fax: (713) 223-5909

Stephen R. Walker
Email: swalker@manuelsolis.com
Gregory J. Finney
Email: gfinney@manuelsolis.com
Juan A. Solis
Email: jusolis@manuelsolis.com
LAW OFFICES OF MANUEL SOLIS, PC
6657 Navigation Blvd.



                                               2
   Case 4:19-cv-03747 Document 1-1 Filed on 09/30/19 in TXSD Page 15 of 16



Houston, Texas 77011
Tel: (713) 277-7838
Fax: (281) 377-3924

                                   /s/ Richard J. Kasson_______________________
                                   RICHARD J. KASSON




                                      3
Case 4:19-cv-03747 Document 1-1 Filed on 09/30/19 in TXSD Page 16 of 16
